DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 was considered by the examiner.
Claims
Claims 1-20 are pending in the applications.

Response to Arguments
Applicant’s arguments, see pg. 1, filed 3/16/2022, with respect to the rejection(s) of claim(s) 1 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP-201151908-A (Yanagawa).
Specification
Objections to the specification have been addressed and are removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6,8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa.
As for claim 1, Yanagawa teaches a vehicle controller device (Fig. 1) comprising:
a communication section configured to receive operation information to operate a vehicle from an operation device located externally to the vehicle; (Figure 1, lines 72 and 74 indicate signals passing from the remote vehicle controller to the vehicle for use. 74 indicates signals from the remote vehicle controller to Driving Operation Unit 40 on the vehicle for the purpose of controlling the vehicle.  The existence of one or more communication sections is implicit in receiving such.)
and a first [processor], the first processor being configured to: (Recognition/Judgment Unit (20) is a CPU carrying out programs implementing the methods shown in Figs. 2, 3. [0043], [0048])
acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section; ("The sensing unit 10 detects the situation of the vehicle 1 00 and its surroundings, and has a camera 11, a radar 12, a sonar 13, a GPS 14, and a 3D lidar 15 (LiDAR: Light Detection and Ranging, or LIDAR: Laser Imaging Detection and Ranking).), Other various sensors, etc. are provided."[0024])
generate a travel plan for the vehicle based on the peripheral information of the vehicle; ("The recognition/ judgment unit 20 performs recognition/ judgment necessary for carrying out automatic operation based on the output signal from the sensing unit 10 and the 3D digital map stored in the map DB 30. The recognition / determination unit 20 includes a surrounding environment determination unit 21, a vehicle position determination unit 22, an automatic driving possibility determination unit 23, and a travel plan determination unit 24." [0026]  "When the automatic driving possibility determination unit 23 determines that the traveling by the automatic driving is possible, the traveling plan determination unit 24 determines the traveling plan by the automatic driving."[0030](underlining added))
control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on the received operation information; (travel plan used in autonomous driving: "Specifically, the travel plan determination unit 24 determines a travelable course, generates a control instruction for operation, and supplies the control instruction to the operation unit 40."[0030]; remote driving providing operation information: "When the professional driver 202 operates the steering, accelerator, brake, etc. of the remote control device 201 while observing the situation in front of the vehicle 100 displayed on the monitor, the remote control device 201 corresponds to the operation performed by the professional driver 202. The driving operation signal 74 is transmitted to the driving operation unit 40 of the vehicle 100" [0041] (driving operation unit 40 == operation unit 40)
and while the vehicle travels in the autonomous driving and when the first processor has detected environmental information including meteorological information that may cause a compromised state in which the autonomous driving of the vehicle becomes compromised, transmit a command requesting to start the remote driving to the operation device;  (compromised state: state in which the vehicle cannot determine which driving maneuver should be carried out (as described in [0033]) The automatic driving possibility determination unit 23 determines whether or not automatic driving by the vehicle 100 is possible based on the surrounding environment information.[0029] Specifically, the automatic driving possibility determination unit 23 determines whether or not a situation that only a human can determine has occurred based on the surrounding environment information.... Here, "a situation that can only be judged by humans" means, for example, a situation in which an event such as a road construction, an accident, a heavy rain / snow, or an earthquake occurs, a lane change during a traffic jam, a right turn or a left turn, etc."[0033]. Sending a signal to operation device: "when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040])
Yanagawa does not specifically state the existence of a first memory coupled to the first processor.  However, Yanagawa does describe a CPU (part 20, mentioned in [0043],[0048]) , which would require an attached memory in order to store the programs used.). 
As for claim 2, Yanagawa also teaches wherein the first processor is further configured to: determine whether or not the compromised state currently exists based on an acquisition state of the peripheral information; (“The automatic driving possibility determination unit 23 determines whether or not automatic driving by the vehicle 100 is possible based on the surrounding environment information...” [0029])
and notify the operation device of the compromised state in a case in which the compromised state has been determined to exist. ("…when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040])
As for claim 3, Yanagawa teaches a storage section at which the predicted compromised state and the environmental information on which such prediction was based are stored in association with each other, (storage section is the memory associated with the map database 30 as shown in Fig. 1: “During the implementation of automatic driving, the recognition/ judgment unit 20 determines whether or not the vehicle 100 is approaching a predetermined danger area (step S21 ). Dangerous areas are, for example, places where many accidents have occurred in the past, places where accidents are expected to occur easily due to roads and the surrounding environment, places under construction, places where accidents are congested, etc. It is determined in advance and stored in the map DB 30.”[0049])
wherein the first processor is further configured to perform a new compromised state prediction based on a past prediction result stored in the storage section. (updating the vehicle's location and identifying it as being "a dangerous location" by comparing it to the data stored in the map database would satisfy this.)
As for claim 4, Yanagawa teaches a vehicle controller device (Fig. 1) comprising:
a [section] configured to receive operation information to operate a vehicle from an operation device located externally to the vehicle; (Fig. 1: unit 40 receives maneuvering signals (74) from the remote vehicle support center 200 from the professional driver 202.)
and a first [processor], (Recognition/Judgment Unit (20) is a CPU carrying out programs as shown in Figs. 2,3, [0043],[0048])
the first processor being configured to: acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section; ("The sensing unit 10 detects the situation of the vehicle 100 and its surroundings, and has a camera 11, a radar 12, a sonar 13, a GPS 14, and a 3D lidar 15 (LiDAR: Light Detection and Ranging, or LIDAR: Laser Imaging Detection and Ranking).), Other various sensors, etc. are provided."[0024]. Fig. 1 shows the data flowing from sensing unit 10 and getting fed into recognition/judgment unit 20.) 
generate a travel plan for the vehicle based on the peripheral information of the vehicle; ("The recognition/ judgment unit 20 performs recognition/ judgment necessary for carrying out automatic operation based on the output signal from the sensing unit 10 and the 3D digital map stored in the map DB 30. The recognition / determination unit 20 includes a surrounding environment determination unit 21, a vehicle position determination unit 22, an automatic driving possibility determination unit 23, and a travel plan determination unit 24." [0026]  "When the automatic driving possibility determination unit 23 determines that the traveling by the automatic driving is possible, the traveling plan determination unit 24 determines the traveling plan by the automatic driving."[0030] This would involve the creation of "a travel plan") 
control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on the received operation information; ("Specifically, the travel plan determination unit 24 determines a travelable course, generates a control instruction for operation, and supplies the control instruction to the operation unit 40."[0030] [need information showing that the operation unit 40 will receive commands from remote]: "When the professional driver 202 operates the steering, accelerator, brake, etc. of the remote control device 201 while observing the situation in front of the vehicle 100 displayed on the monitor, the remote control device 201 corresponds to the operation performed by the professional driver 202. The driving operation signal 74 is transmitted to the driving operation unit 40 of the vehicle 100" [0041] (driving operation unit 40 == operation unit 40))
and while the vehicle travels in the autonomous driving and when the first processor has determined a compromised state in which the autonomous driving of the vehicle becomes compromised, transmit a command requesting to start the remote driving to the operation device. (compromised state: state in which the vehicle cannot determine which driving maneuver should be carried out (as described in [0033]) ("when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040])
Yanagawa does not specifically state the existence of a first memory coupled to the first processor.  However, Yanagawa does describe a CPU (part 20, mentioned in [0043],[0048]) , which would require an attached memory in order to store the programs used.).
Yanagawa does not specifically mention a communication section for signals 74, however in Figure 1, lines 72 and 74 indicate signals passing from the remote vehicle controller to the vehicle for use. 74 indicates signals from the remote vehicle controller are sent to Driving Operation Unit 40 on the vehicle for the purpose of controlling the vehicle.  The existence of one or more communication sections is implicit in receiving such.)
As for claim 6 Yanagawa  also teaches the first processor is further configured to confer authority to operate the vehicle on a remote operator that operates the operation device; (see [052]; requesting other side to take control implies a transfer of authority.)
and the communication section is further configured to receive the operation information from the operation device operated by the remote operator conferred with the authority.  (Figure 1 implicitly contains at least one communication unit to handle the passage of signals 71-74 between the vehicle and the Vehicle Movement Support Center (200). 74 is the set of signals sent by the remote driver to the Driving Operation Unit (40)).
As for claim 8, Yanagawa teaches wherein: the operation device (Fig. 1, (201) Remote control device) comprises: [a second memory;] [and a second processor that is coupled to the second memory;] (based on the description of the remote control device as something which generates signals to move the vehicle based on the movements of the remote driver operating steering, accelerator, and brakes of the remote control device, [0041] it implicitly contains a computer in order to carry out such actions.)
and the second processor is configured to take on authority to operate the vehicle from the vehicle controller device that has provided notification of the compromised state. (moving of authority to remote professional driver: "when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040]. The switchover implicitly contains conferring authority.)
As for claim 9, Yanagawa teaches a method of controlling a vehicle using a vehicle controller having a communication section (Figure 1 implicitly contains at least one communication unit to handle the passage of signals 71-74 between the vehicle and the Vehicle Movement Support Center (200). 74 is the set of signals sent by the remote driver to the Driving Operation Unit (40)) and a first processor, (Recognition/Judgment Unit 20 is a CPU (0043)) the method comprising: 
using the communication section, receiving operation information to operate a vehicle from an operation device located externally to the vehicle; (Figure 1, lines 72 and 74.)
using the first processor, acquiring peripheral information regarding a periphery of the vehicle from a peripheral information detection section; ("The sensing unit 10 detects the situation of the vehicle 100 and its surroundings, and has a camera 11, a radar 12, a sonar 13, a GPS 14, and a 3D lidar 15 (LiDAR: Light Detection and Ranging, or LIDAR: Laser Imaging Detection and Ranking).), Other various sensors, etc. are provided."[0024] CPU mentioned as being part 20, Fig. 1 shows information coming out of sensing unit(s) and being fed to 20.)
using the first processor, generating a travel plan for the vehicle based on the peripheral information of the vehicle; ("The recognition/ judgment unit 20 performs recognition/ judgment necessary for carrying out automatic operation based on the output signal from the sensing unit 10 and the 3D digital map stored in the map DB 30. The recognition / determination unit 20 includes a surrounding environment determination unit 21, a vehicle position determination unit 22, an automatic driving possibility determination unit 23, and a travel plan determination unit 24." [0026]  "When the automatic driving possibility determination unit 23 determines that the traveling by the automatic driving is possible, the traveling plan determination unit 24 determines the traveling plan by the automatic driving."[0030] This would involve the creation of "a travel plan")
using the first processor, controlling autonomous driving in which the vehicle travels based on the generated travel plan and also controlling remote driving in which the vehicle travels based on the received operation information; ("Specifically, the travel plan determination unit 24 determines a travelable course, generates a control instruction for operation, and supplies the control instruction to the operation unit 40."[0030] [need information showing that the operation unit 40 will receive commands from remote]: "When the professional driver 202 operates the steering, accelerator, brake, etc. of the remote control device 201 while observing the situation in front of the vehicle 100 displayed on the monitor, the remote control device 201 corresponds to the operation performed by the professional driver 202. The driving operation signal 74 is transmitted to the driving operation unit 40 of the vehicle 100" [0041] (driving operation unit 40 == operation unit 40))
and using the first processor, while the vehicle travels in the autonomous driving and when the first processor has detected environmental information including meteorological information that may cause a compromised state in which the autonomous driving of the vehicle becomes compromised, (compromised state: state in which the vehicle cannot determine which driving maneuver should be carried out (as described in [003]) The automatic driving possibility determination unit 23 determines whether or not automatic driving by the vehicle 1 00 is possible based on the surrounding environment information. Specifically, the automatic driving possibility determination unit 23 determines whether or not a situation that only a human can determine has occurred based on the surrounding environment information.... Here, "a situation that can only be judged by humans" means, for example, a situation in which an event such as a road construction, an accident, a heavy rain / snow, or an earthquake occurs, a lane change during a traffic jam, a right turn or a left turn, etc."[0033]) transmitting a command requesting to start the remote driving to the operation device. ("when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040])
As for claim 10, Yanagawa also teaches using the first processor, determining whether or not the compromised state currently exists based on an acquisition state of the peripheral information; (("The sensing unit 10 detects the situation of the vehicle 100 and its surroundings, and has a camera 11, a radar 12, a sonar 13, a GPS 14, and a 3D lidar 15 (LiDAR: Light Detection and Ranging, or LIDAR: Laser Imaging Detection and Ranking).), Other various sensors, etc. are provided."[0024] CPU mentioned as being part 20, Fig. 1 shows information coming out of sensing unit(s) and being fed to 20. Determining whether the compromised state currently exists: “The automatic driving possibility determination unit 23 determines whether or not automatic driving by the vehicle 100 is possible based on the surrounding environment information.”[0033] )
and using the first processor, notifying the operation device of the compromised state in a case in which the compromised state has been determined to exist. (“…when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201.”[0040])
As for claim 11, Yanagawa also teaches wherein the vehicle controller includes a storage section, further comprising: using the storage section, storing the predicted compromised state and the environmental information on which such prediction was based in association with each other; (storage section is the memory associated with the map database 30 as shown in Fig. 1: “During the implementation of automatic driving, the recognition/ judgment unit 20 determines whether or not the vehicle 100 is approaching a predetermined danger area (step S21 ). Dangerous areas are, for example, places where many accidents have occurred in the past, places where accidents are expected to occur easily due to roads and the surrounding environment, places under construction, places where accidents are congested, etc. It is determined in advance and stored in the map DB 30.”[0049]) and using the first processor, performing a new compromised state prediction based on a past prediction result stored in the storage section (updating the vehicle's location and identifying it as being "a dangerous location" by comparing it to the data stored in the map database would satisfy this.)
As for claim 13, Yanagawa also teaches using the first processor, conferring authority to operate the vehicle on a remote operator that operates the operation device; (the first processor is the CPU in the cognitive/judgment unit 20 which carries out the methods shown in Figs. 2, 3. Step S24 (Fig. 3) as described in [0052] shows the switch of control to the remote driver, implicitly conferring authority. ) 
[and] receiving the operation information from the operation device operated by the remote operator conferred with the authority. (Fig. 1, signals 74)
Yanagawa does not specifically mention a communication section for signals 74, however in Figure 1, lines 72 and 74 indicate signals passing from the remote vehicle controller to the vehicle for use. 74 indicates signals from the remote vehicle controller are sent to Driving Operation Unit 40 on the vehicle for the purpose of controlling the vehicle.  The existence of one or more communication sections is implicit in receiving such.)
As for claim 15, Yanagawa also teaches wherein: the operation device (Fig. 1, (201) Remote control device) includes a second processor (based on the description of the remote control device as something which generates signals to move the vehicle based on the movements of the remote driver operating steering, accelerator, and brakes of the remote control device, [0041] it implicitly contains a computer in order to carry out such actions, which would include a processor)
further comprising: using the second processor, taking on authority to operate the vehicle from the vehicle controller device that has provided notification of the compromised state. (moving of authority to remote professional driver: "when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040]. The switchover implicitly contains conferring authority.))
As for claim 16, Yanagawa teaches a [computer readable] medium storing program [0020] configured to cause a processor to: (carry out the steps shown in Figs 2 and 3, including)
acquire peripheral information regarding a periphery of a vehicle from a peripheral information detection section; ("The sensing unit 10 detects the situation of the vehicle 1 00 and its surroundings, and has a camera 11, a radar 12, a sonar 13, a GPS 14, and a 3D lidar 15 (LiDAR: Light Detection and Ranging, or LIDAR: Laser Imaging Detection and Ranking).), Other various sensors, etc. are provided."[0024]; Fig. 1 shows data flowing from sensing unit(s) 10 to the recognition/judgment unit 20)
generate a travel plan for the vehicle based on the peripheral information of the vehicle; ("The recognition/ judgment unit 20 performs recognition/ judgment necessary for carrying out automatic operation based on the output signal from the sensing unit 10 and the 3D digital map stored in the map DB 30. The recognition / determination unit 20 includes a surrounding environment determination unit 21, a vehicle position determination unit 22, an automatic driving possibility determination unit 23, and a travel plan determination unit 24." [0026]  "When the automatic driving possibility determination unit 23 determines that the traveling by the automatic driving is possible, the traveling plan determination unit 24 determines the traveling plan by the automatic driving."[0030] This would involve the creation of "a travel plan")
control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on operation information to operate the vehicle received from an operation device located externally to the vehicle via a communication section  (travel plan used in autonomous driving: "Specifically, the travel plan determination unit 24 determines a travelable course, generates a control instruction for operation, and supplies the control instruction to the operation unit 40."[0030]; remote driving providing operation information: "When the professional driver 202 operates the steering, accelerator, brake, etc. of the remote control device 201 while observing the situation in front of the vehicle 100 displayed on the monitor, the remote control device 201 corresponds to the operation performed by the professional driver 202. The driving operation signal 74 is transmitted to the driving operation unit 40 of the vehicle 100" [0041] (driving operation unit 40 == operation unit 40);
and while the vehicle travels in the autonomous driving and when the first processor has detected environmental information including meteorological information that may cause a compromised state in which the autonomous driving of the vehicle becomes compromised, transmit a command requesting to start the remote driving to the operation device. (Compromised state: state in which the vehicle cannot determine which driving maneuver should be carried out (as described in [0033]) The automatic driving possibility determination unit 23 determines whether or not automatic driving by the vehicle 100 is possible based on the surrounding environment information.[0029] Specifically, the automatic driving possibility determination unit 23 determines whether or not a situation that only a human can determine has occurred based on the surrounding environment information.... Here, "a situation that can only be judged by humans" means, for example, a situation in which an event such as a road construction, an accident, a heavy rain / snow, or an earthquake occurs, a lane change during a traffic jam, a right turn or a left turn, etc."[0033]. Sending a signal to operation device: "when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040])
Yanagawa does not specifically state that the storage medium is a non-transitory storage medium, but using such is known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the application to have used a non-transitory storage medium to store programs to implement the invention, for purposes of stability.
As for claim 17, Yanagawa also teaches wherein the program is configured to cause the processor to: determine whether or not the compromised state currently exists based on an acquisition state of the peripheral information  ("The automatic driving possibility determination unit 23 determines whether or not automatic driving by the vehicle 100 is possible based on the surrounding environment information…"[0029]);
and notify the operation device of the compromised state in a case in which the compromised state has been determined to exist. ("…when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040])
Yanagawa also teaches wherein the program is configured to cause the processor to: perform a new compromised state prediction based on a past prediction result stored in a storage section that stores the predicted compromised state and the environmental information on which such prediction was based in association with each other. (Updating the vehicle's location and identifying it as being "a dangerous location" by comparing it to the data stored in the map database 30 would satisfy this. Dangerous location: “During the implementation of automatic driving, the recognition/ judgment unit 20 determines whether or not the vehicle 100 is approaching a predetermined danger area (step S21 ). Dangerous areas are, for example, places where many accidents have occurred in the past, places where accidents are expected to occur easily due to roads and the surrounding environment, places under construction, places where accidents are congested, etc. It is determined in advance and stored in the map DB 30.”[0049])
As for claim 20, Yanagawa also teaches wherein the program is configured to cause the processor to: confer authority to operate the vehicle on a remote operator that operates the operation device; (moving of authority to remote professional driver: "when it is determined that the automatic operation is not possible, the automatic operation possibility determination unit 23 transmits an automatic operation possibility signal 73 indicating that the automatic operation is not possible to the support center 200. If possible, the support center 200 remotely controls the vehicle 100 by the professional driver 202 operating the remote control device 201."[0040]. The switchover implicitly contains conferring authority.)
and receive the operation information from the operation device operated by the remote operator conferred with the authority via the communication section. (Fig. 1, line 74 shows signals operating the vehicle sent from the remote operator 202 using the remote control device 201 to the vehicle)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa as applied to claim 1 above, and further in view of US 2021/0142526 A1 (Mantyjarvi et al., hence Mantyjarvi).
As for claim 5, Yanagawa does not specifically teach wherein the communication section is configured to transmit information relating to the compromised state to another vehicle at the periphery of the vehicle.  However, Mantyjarvi teaches wherein the communication section is configured to transmit information relating to the compromised state to another vehicle at the periphery of the vehicle. (Mantyjarvi teaches changing from autonomous mode to manual mode when the surrounding circumstances indicate such (Fig. 6); "The driving mode module 604 may determine 650 whether to make a mode change, which may be based on driver feedback to a prompt. A hazard warning may be sent from the driving mode module 604 using, e.g., V2V communication protocols to other nearby vehicles. This V2V message indicates the AV's detected blind areas and any intended driving action. A hazard warning to other road users (V2X), intended action, and blind areas may be sent 652 from a driving mode module 604 to other vehicles 610 and to other users (V2X). "[0113] (underlining added))
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the V2V warning system of Mantyjarvi in the vehicle driving assistance system of Yanagawa.  The motivation would have been to provide warning to other vehicles nearby.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa as applied to claim 9 above, and further in view of Mantyjarvi.
As for claim 12, Yanagawa does not specifically teach using the communication section, transmitting information relating to the compromised state to another vehicle at the periphery of the vehicle.  However, Mantyjarvi teaches using the communication section, transmitting information relating to the compromised state to another vehicle at the periphery of the vehicle. (Mantyjarvi teaches changing from autonomous mode to manual mode when the surrounding circumstances indicate such (Fig. 6); "The driving mode module 604 may determine 650 whether to make a mode change, which may be based on driver feedback to a prompt. A hazard warning may be sent from the driving mode module 604 using, e.g., V2V communication protocols to other nearby vehicles. This V2V message indicates the AV's detected blind areas and any intended driving action. A hazard warning to other road users (V2X), intended action, and blind areas may be sent 652 from a driving mode module 604 to other vehicles 610 and to other users (V2X). "[0113] (underlining added))
The same motivation for combining holds as for claim 5 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa as applied to claim 16 above, and further in view of Mantyjarvi.
As for claim 19, Yanagawa does not specifically teach wherein the program is configured to cause the processor to: transmit information relating to the compromised state to another vehicle at the periphery of the vehicle via the communication section.  However, Mantyjarvi teaches wherein the program is configured to cause the processor to: transmit information relating to the compromised state to another vehicle at the periphery of the vehicle via the communication section. (program and processors mentioned [0180]-[0181]; Mantyjarvi teaches changing from autonomous mode to manual mode when the surrounding circumstances indicate such (Fig. 6); "The driving mode module 604 may determine 650 whether to make a mode change, which may be based on driver feedback to a prompt. A hazard warning may be sent from the driving mode module 604 using, e.g., V2V communication protocols to other nearby vehicles. This V2V message indicates the AV's detected blind areas and any intended driving action. A hazard warning to other road users (V2X), intended action, and blind areas may be sent 652 from a driving mode module 604 to other vehicles 610 and to other users (V2X). "[0113] (underlining added))
The same motivation for combining holds as for claim 5 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa as applied to claim 6 above, and further in view of US 20200310417 (Pedersen et al., hence Pedersen).
As for claim 7, Yanagawa teaches the [section] is further configured to receive the operation information from the operation device operated by the remote operator conferred with the authority. (the passage of signals 71-74 between the vehicle and the Vehicle Movement Support Center (200). 74 is the set of signals sent by the remote driver to the Driving Operation Unit (40))  Yanagawa does not specifically mention the existence of a communications unit, but Figure 1 inherently contains at least one communication unit to handle the passage of signals 71-74 between the vehicle and the Vehicle Movement Support Center (200).
Yanagawa does not specifically teach the conferring of authority being assigned to a remote operator picked out from among a plurality of remote operators, or outputting a preparation complete command indicating that the assigned remote operator has completed preparation for remote driving.  However, Petersen teaches the operation device includes: a second memory, ("The fleet manager 310 can include an apparatus including some or all of the features of the controller 1300 shown in FIG. 1 or the controller apparatus 2410 of FIG. 2." [0069] "In some embodiments, the controller 1300 includes a location unit 1310, an electronic communication unit 1320, a processor 1330, a memory 1340, a user interface 1350, a sensor 1360, an electronic communication interface 1370, or any combination thereof."[0039](underlining added))
a second processor that is coupled to the second memory and that is configured to assign the remote operator to be conferred with the authority from among a plurality of remote operators, ("The fleet manager 310 can monitor and coordinate teleoperators, including the tele-operators 320/330 as well as the movement of vehicles, including autonomous vehicles, and the vehicles 340/350/360/370. Monitoring and coordinating the tele-operators can include any of: assigning, allocating, or deallocating, vehicles to the tele-operators..."[0069] This corresponds to conferring authority on a particular remote operator) and
an output section configured to output [command] indicating that the assigned remote operator has completed preparation for remote driving (output section is whatever the operations center 2400 uses to communicate with the network 2300 in Figure 2. This would occur in step 512. The response sent out by the tele-operator is wait/follow existing trajectory/follow new trajectory.[0146] Receiving either of the latter two responses would indicate that the assigned remote operator has completed preparation for remote driving.);
and the communication section of the vehicle controller device ([1370] in Fig. 2) is configured [to receive] the operation information from the operation device operated by the remote operator conferred with the authority. ("… module 406 can receive a response from the tele-operator and cause the AV to be operated according to the response. As mentioned above, the response of the tele-operator can be a wait response, a proceed response, a response that includes a trajectory, or some other response, as further described below."[0093] Note that module 406 is one of many modules on board a vehicle, as explained in [0075])
Neither Yanagawa nor Pederson specifically teach the use of a preparation complete command to be received from a tele-operator.  However, the use of a handshake to affirm that a communications channel has been set up and that both sides are ready to communicate is known in the art.  The use of a preparation complete command would have been obvious to one of ordinary skill in the art at the time of the application. 
Similarly, the combining of the teleoperation of Petersen together with the vehicle control device of Yanagawa would have been obvious to one of ordinary skill in the art at the time of the application. The motivation would have been to add the flexibility in choice of teleoperators, depending on the circumstances.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa as applied to claim 13 above, and further in view of Pedersen.
As for claim 14, Yanagawa teaches using the [section], [receiving] the operation information from the operation device operated by the remote operator conferred with the authority. (the passage of signals 71-74 between the vehicle and the Vehicle Movement Support Center (200). 74 is the set of signals sent by the remote driver to the Driving Operation Unit (40))  Yanagawa does not specifically mention the existence of a communications unit, but Figure 1 inherently contains at least one communication unit to handle the passage of signals 71-74 between the vehicle and the Vehicle Movement Support Center (200).
Yanagawa does not specifically teach the conferring of authority being assigned to a remote operator picked out from among a plurality of remote operators, or outputting a preparation complete command indicating that the assigned remote operator has completed preparation for remote driving.  However, Petersen teaches the operation device includes: a second processor and an output section, ("The fleet manager 310 can include an apparatus including some or all of the features of the controller 1300 shown in FIG. 1 or the controller apparatus 2410 of FIG. 2." [0069] "In some embodiments, the controller 1300 includes a location unit 1310, an electronic communication unit 1320, a processor 1330, a memory 1340, a user interface 1350, a sensor 1360, an electronic communication interface 1370, or any combination thereof."[0039](underlining added))
further comprising: using the second processor, assigning the remote operator to be conferred with the authority from among a plurality of remote operators; ("The fleet manager 310 can monitor and coordinate teleoperators, including the tele-operators 320/330 as well as the movement of vehicles, including autonomous vehicles, and the vehicles 340/350/360/370. Monitoring and coordinating the tele-operators can include any of: assigning, allocating, or deallocating, vehicles to the tele-operators..."[0069] This corresponds to conferring authority on a particular remote operator) and
using the output section, outputting a [command] indicating that the assigned remote operator has completed preparation for remote driving (output section is whatever the operations center 2400 uses to communicate with the network 2300 in Figure 2. This would occur in step 512. The response sent out by the tele-operator is wait/follow existing trajectory/follow new trajectory.[0146] Receiving either of the latter two responses would indicate that the assigned remote operator has completed preparation for remote driving.);
and using the communication section ([1370] in Fig. 2) [receiving] the operation information from the operation device operated by the remote operator conferred with the authority. ("… module 406 can receive a response from the tele-operator and cause the AV to be operated according to the response. As mentioned above, the response of the tele-operator can be a wait response, a proceed response, a response that includes a trajectory, or some other response, as further described below."[0093] Note that module 406 is one of many modules on board a vehicle, as explained in [0075])
Neither Yanagawa nor Pederson specifically teach the use of a preparation complete command to be received from a tele-operator.  However, the use of a handshake to affirm that a communications channel has been set up and that both sides are ready to communicate is known in the art.  The use of a preparation complete command would have been obvious to one of ordinary skill in the art at the time of the application. 
Similarly, the combining of the teleoperation of Petersen together with the vehicle control device of Yanagawa would have been obvious to one of ordinary skill in the art at the time of the application. The motivation would have been to add the flexibility in choice of teleoperators, depending on the circumstances.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661